Citation Nr: 0607890	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to dependency and indemnity 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1973, through 
November 1975.  He died while in service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 determination of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which informed the 
appellant that the veteran's death was the result of willful 
misconduct and denied reopening her claim for dependency and 
indemnity compensation.  

In August 2003, the Board denied reopening the claim for 
dependency and indemnity compensation.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2005, the appellant 
and the Secretary of VA (parties) filed a joint motion to 
vacate the August 2003 Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court granted the motion that same month.

Additionally, the Board had denied reopening the claim for 
entitlement to death pension benefits in the August 2003 
decision.  In the February 2005 joint motion, the parties 
determined that this claim should be dismissed, which was 
effectuated in the February 2005 Court order.  Thus, that 
issue is no longer part of the appeal.

When the case came back to the Board in May 2005, it remanded 
it for compliance with the joint motion.  The case has been 
returned to the Board for further appellate review. 

While addressed in the August 2003 Board decision, the 
following must be reiterated since the February 2005 Court 
order vacated the August 2003 Board decision, and it, 
technically, does not exist.  In February 2003, the 
appellant's representative raised contentions to the effect 
that the RO committed clear and unmistakable error in its 
April 1976 administrative determination which concluded that 
the veteran's death was the result of his own willful 
misconduct and was not incurred in the line of duty.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  In an April 1976 administrative decision, the RO 
concluded that the veteran's death in a November 1975 
motorcycle accident was due to willful misconduct and was not 
incurred in the line of duty.  The appellant was notified of 
this determination and that dependency and indemnity 
compensation had been denied, and she did not appeal the 
decision.

2.  Evidence associated with the record since the RO's April 
1976 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
dependency and indemnity compensation.




CONCLUSIONS OF LAW

1.  The April 1976 RO decision, which denied entitlement to 
dependency and indemnity compensation is final.  38 U.S.C.A § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The criteria to reopen the claim of entitlement to 
dependency and indemnity compensation have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2005 letter.  While that letter 
informed her of the evidence necessary to substantiate a 
claim for dependency and indemnity compensation, it did not 
inform her of the evidence necessary to reopen her claim as 
to the finding that the veteran's death had involved willful 
misconduct.  However, this is harmless error, as it is clear 
that the appellant is aware of what the evidence must show to 
reopen her claim.  For example, she has alleged the veteran 
was not drunk when he was in the motorcycle accident, that he 
was not driving recklessly, and that the road conditions were 
bad.  She stated that anyone under those circumstances would 
have been in an accident.  Such statements, if true, would 
likely cause her claim to be reopened.  Therefore, any error 
on the part of VA in not informing the appellant of the 
evidence necessary to substantiate her claim is harmless.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA, in the 
above-mentioned documents, stated it would attempt to obtain 
any records held by any federal agency.  It also informed her 
that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  Finally, the 
appellant was informed that she should submit any evidence in 
her possession that pertains to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  Any defect with respect to the timing 
of the VCAA notice requirements was harmless error.  The 
content of the June 2005 letter provided to the appellant 
fully informed her of who bore the responsibility for 
obtaining evidence.  She was provided an opportunity to 
submit additional evidence.  She has submitted multiple 
letters stating that she has no additional evidence to 
submit.  Thus, the actions taken by VA have essentially cured 
the error in the timing of the notice.  Further, it finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA had not obtained any evidence; however, the appellant has 
not identified any evidence that needed to be obtained.   The 
appellant has not brought forth new and material evidence to 
reopen the claim for entitlement to dependency and indemnity 
compensation and thus a medical opinion was not required.  
See 38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph 
(c)(4) applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured).  

For the foregoing reasons, no further assistance to the 
appellant with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to her.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The appellant asserts the veteran's cause of death was not 
due to willful misconduct and that VA was in error for making 
that determination.  She argues he was not drunk as alleged 
by VA and that the motorcycle accident was not the veteran's 
fault.  Hence, she states she is entitled to dependency and 
indemnity compensation.  

In an April 1976 administrative decision, the RO concluded 
that the veteran's death had been due to willful misconduct 
and had not been in the line of duty.  The evidence at that 
time consisted of a copy of a Report of Casualty (DD Form 
1300), reports of accident investigations performed in 
service, a copy of the appellant's marriage contract, a copy 
of a birth certificate showing that in August 1975, the 
appellant and the veteran had had a child, and the 
appellant's application for benefits. 

The accident investigations verified that in November 1975, 
while returning to base in Japan, the veteran had been killed 
in a motorcycle accident.  It was determined that at the time 
of the accident, he had been operating the motorcycle at an 
unsafe speed and that he had been under the influence of 
alcohol.  The RO concluded that the veteran's death had been 
due to willful misconduct and had not been in the line of 
duty.  In April 1976, the RO informed the appellant of this 
determination and stated that entitlement to dependency and 
indemnity compensation was denied because such finding 
precluded the payment of benefits.  It provided her with her 
appeal rights, and she did not appeal the decision.  
Accordingly, that decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In July 2001, the appellant requested that her claim of 
entitlement to dependency and indemnity compensation be 
reopened.  Evidence added to the record since the April 1976 
decision consists of a copy of a statement of the veteran's 
service, a copy of his certification of military service, a 
copy of the veteran's November 1975 request to have the 
appellant admitted to Japan, copies of sympathy letters from 
the Secretary of the Navy and the veteran's commanding 
officer, and the transcript of a hearing held at the RO in 
May 2003.  During her hearing at the RO, the appellant 
testified that the veteran's fatal motorcycle accident was 
not the result of willful misconduct, as he was not under the 
influence of alcohol at the time of the accident.  She stated 
that he was only a social drinker, not an alcoholic, and that 
he was always careful when driving his motorcycle.  She 
further stated that since their first child had been born 
just prior to the accident, the veteran would not have been 
so reckless as to drive under the influence of alcohol.  
Therefore, she concluded that the veteran's fatal accident 
was not the result of willful misconduct and that she was 
entitled to dependency and indemnity compensation benefits.  

Pursuant to 38 U.S.C.A. § 7105(c), once an RO rating decision 
becomes final on a particular issue, the RO may not 
thereafter reopen and allow the claim.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

In 2001, VA redefined what constitutes "new and material 
evidence;" however, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. at 45,620.  The appellant filed her application 
to reopen in July 2001, and thus the amended definition does 
not apply to her claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

When a veteran dies during service, VA may pay dependency and 
indemnity compensation benefits to the veteran's surviving 
spouse and children.  38 U.S.C.A. § 1310 (West 2002).  
Compensation is payable for disability resulting from 
personal injury suffered or disease contracted or aggravated 
in the line of duty, provided that the veteran was discharged 
or released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred or aggravated, and provided that the disability was 
not the result of the veteran's own willful misconduct.  38 
U.S.C.A. § 1110 (West 2002).  VA regulations state that 
direct service connection could be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a) (2005).  

The Board has carefully reviewed the evidence of record and 
finds that the appellant has not submitted new and material 
evidence to reopen the claim for entitlement to dependency 
and indemnity compensation benefits.  At the time of the 
April 1976 denial, the RO had determined that the veteran's 
motorcycle accident, which had caused his death, was not 
incurred in the line of duty and was the result of willful 
misconduct.  Thus, in order to constitute new and material 
evidence, the appellant would need to bring forth competent 
evidence relating to the fact that the veteran's death was 
not due to willful misconduct.  

As to the copies of the statement of the veteran's service, 
his certification of military service, the veteran's November 
1975 request to have the appellant admitted to Japan, and 
sympathy letters from the Secretary of the Navy and the 
veteran's commanding officer, such evidence cannot constitute 
new and material evidence.  While some of this evidence is 
new in that the appellant had not submitted it previously, it 
is not material, as it does not address the issue at hand, 
which is the cause of the veteran's death and whether it was 
incurred in the line of duty.  Acknowledging his service and 
his death does not provide a basis to reopen the claim.  
Therefore, this evidence is not so significant that it must 
be considered in order to decide the merits of the case.  

Additionally, the copies of the certification of the 
veteran's service are duplicative of evidence that was in the 
record at the time of the April 1976 determination and also 
cannot constitute new and material evidence.  

The appellant has brought forth testimony, where she has 
argued that the veteran was not intoxicated at the time of 
the motorcycle accident and that he was not driving 
recklessly.  She further stated that since their first child 
had been born just prior to the accident, the veteran would 
not have been so reckless as to drive under the influence of 
alcohol.  Such statements, if true, could constitute new and 
material evidence.  As stated above, when determining whether 
evidence is new and material to reopen a previously-denied 
claim, VA must presume that it is credible.  See Justus, 
supra.  However, in King v Brown, 5 Vet. App. 19, 21 (1993), 
the Court articulated that "[e]xceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  (Emphasis added.)  While the Court 
was addressing consideration of evidence in determining 
whether a claim was well grounded (which is no longer 
applicable to VA claims), the concept of presuming the truth 
of the evidence in determining whether a claim is well 
grounded is the same as that used in determining whether a 
claimant has submitted new and material evidence.  See id.; 
see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
Layno, the Court pointed out that in order for any testimony 
to be probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  Layno, 6 Vet. 
App. at 469.  It cited to a federal rule of evidence, which 
states that a witness must have personal knowledge in order 
to be competent to testify to a matter.  Id.  

Here, the appellant was not a witness to the accident.  She 
was also not present with the veteran prior to his leaving 
the bar and getting onto the motorcycle.  Therefore, she has 
no personal knowledge of how much alcohol the veteran had to 
drink, his state of mind at the time of the accident, the 
exact weather conditions at the time of the accident, or the 
speed at which the veteran was driving when the accident 
occurred.  The Board does not doubt that the appellant 
believes that the veteran's death was not due to his willful 
misconduct; however, because of her lack of personal 
knowledge of the accident, her sworn testimony is not 
competent, and the Board is not required to presume the truth 
of it.  King, 5 Vet. App. at 21; Layno, 6 Vet. App. at 469.  
Therefore, her sworn testimony cannot constitute new and 
material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the April 1976 determination, which denied the 
appellant's claim for entitlement to dependency and indemnity 
compensation benefits because the veteran's death was 
determined to have been due to his own willful misconduct, is 
not new and material and does not serve to reopen the claim.  
Until a claimant meets the threshold burden of submitting new 
and material evidence sufficient to reopen the previously-
denied claim, the benefit-of-the-doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

The application to reopen the claim for entitlement to 
dependency and indemnity compensation is denied.


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


